UNPUBLISHED

UNITED STATES COURT OF APPEALS

FOR THE FOURTH CIRCUIT

UNITED STATES OF AMERICA,
Plaintiff-Appellee,

v.
                                                                       No. 97-4984
JOHN WILSON, a/k/a Green Eyed
Donny,
Defendant-Appellant.

Appeal from the United States District Court
for the Western District of Virginia, at Harrisonburg.
James H. Michael, Jr., Senior District Judge.
(CR-96-68-C)

Submitted: January 19, 1999

Decided: February 3, 1999

Before ERVIN, HAMILTON, and LUTTIG, Circuit Judges.

_________________________________________________________________

Affirmed by unpublished per curiam opinion.

_________________________________________________________________

COUNSEL

Rob Ratliff, Cincinnati, Ohio, for Appellant. Robert P. Crouch, Jr.,
United States Attorney, Joseph W. H. Mott, Assistant United States
Attorney, Roanoke, Virginia, for Appellee.

_________________________________________________________________

Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).
OPINION

PER CURIAM:

John Wilson was convicted by a jury of one count of conspiracy
to distribute cocaine base in violation of 21 U.S.C.§ 846 (1994). He
was sentenced to 235 months' imprisonment. On appeal, Wilson
claims: (1) the court erred in finding him responsible for over 1.5
kilograms of crack cocaine; (2) the evidence was insufficient; and (3)
the statement of a co-conspirator was admitted into evidence in error.
Finding no reversible error, we affirm.

Taken in the light most favorable to the Government, see United
States v. Burgos, 94 F.3d 849, 854 (4th Cir. 1996) (en banc), cert.
denied, ___ U.S. ___, 65 U.S.L.W. 3586 (U.S. Feb. 24, 1997) (No.
96-6868), the evidence at Wilson's trial established the following
facts. In the summer of 1996, an FBI task force in Winchester, Vir-
ginia, was investigating the activities of Derrick Dawson, a suspected
drug trafficker. The task force discovered that Wilson was bringing
large quantities of cocaine from Florida to the Winchester area. When
in the Winchester area, Wilson would stay with Dawson and was
observed selling crack cocaine. Wilson also received wire transfers
from Dawson while Wilson was in Florida.

At sentencing, Wilson claimed that the presentence investigation
report ("PSI") erred in recommending that he be held accountable for
over 1.5 kilograms of cocaine. See U.S. Sentencing Guidelines
Manual § 2D1.1(c) (1995). Specifically, he contended that the PSI's
recommendation was not reliable because there was no direct evi-
dence linking Wilson to any crack cocaine or to the conspiracy, and
because statements attributed to persons who bought cocaine from
Wilson or Dawson were not corroborated. Wilson objected to the
drug amount, so the district court was obligated to"make an indepen-
dent resolution of the factual issues raised by the objection." United
States v. Williams, 152 F.3d 294, 300-01 (4th Cir. 1998). The court's
calculation of the quantity of drugs is a factual determination and will
be upheld unless clearly erroneous. See United States v. Uwaeme, 975
F.2d 1016, 1018 (4th Cir. 1992). As the court noted, the issue of
whether Wilson participated in a conspiracy involving the distribution

                    2
of crack cocaine was a factual matter decided by the jury. Thus, Wil-
son's first objection to the PSI was without merit.

As for the drug amount, the PSI included claims by cooperating
witnesses that Wilson transported $4000 to $5000 worth of cocaine
every other weekend from Florida to Winchester, and that on one eve-
ning in particular, he was to deliver one kilogram of crack cocaine.
A witness also claimed that Wilson fronted him $250 worth of crack
cocaine on at least three occasions. After hearing testimony from a
probation officer summarizing the information contained in the PSI,
the court found that there was substantial, reliable evidence indicating
that Wilson was involved with more than 1.5 kilograms of cocaine.

Wilson's claim that the PSI lacked corroboration regarding state-
ments attributed to cooperating witnesses was without merit because
the Government may rely on uncorroborated hearsay evidence in
order to prove drug amounts. See United States v. Bowman, 926 F.2d
380, 381 (4th Cir. 1991). Further, much of Wilson's argument is
based on his assertion that the Government's witnesses were not cred-
ible. When, as here, the district court's factual findings regarding drug
quantity are based in part on the court's assessment of the demeanor
and credibility of witnesses, we recognize that the district court is in
the best position to evaluate the evidence. See United States v.
D'Anjou, 16 F.3d 604, 614 (4th Cir. 1994). Finally, even discounting
the statements attributed to Rosa Ann Cadet, a cooperating witness,
that were inconsistent with her trial testimony, there remains substan-
tial evidence that Wilson was responsible for more than 1.5 kilograms
of crack cocaine. Thus, we conclude that the court's factual findings
were not clearly erroneous.

Wilson also contends the evidence was insufficient to sustain the
conviction because there was no evidence of an agreement to distrib-
ute crack cocaine between Wilson and Dawson. Evidence is sufficient
to support a conviction so long as, "viewing the evidence in the light
most favorable to the prosecution, any rational trier of fact could have
found the essential elements of the crime beyond a reasonable doubt."
Jackson v. Virginia, 443 U.S. 307, 319 (1979). An appellate court
does not review the credibility of witnesses. See United States v.
Saunders, 886 F.2d 56, 60 (4th Cir. 1989). Even the uncorroborated
testimony of a single witness may be sufficient to sustain a jury ver-

                     3
dict. See United States v. Wilson, 115 F.3d 1185, 1190 (4th Cir.
1997).

The elements of conspiracy to possess crack cocaine with intent to
distribute are: (1) an agreement between two or more persons to pos-
sess crack cocaine with intent to distribute it; (2) knowledge of the
conspiracy by the defendant; and (3) a knowing and voluntary deci-
sion by the defendant to join the conspiracy. See Burgos, 94 F.3d at
857. Thus, to convict a defendant of conspiracy to distribute crack
cocaine, the government must prove beyond a reasonable doubt both
the existence of the conspiracy and the defendant's connection to the
conspiracy. See id. at 858.

We find Wilson's contention meritless. Here, the jury heard evi-
dence suggesting that Dawson and Wilson worked together. Accord-
ing to one witness, Leddie Burks, Dawson told her that she should go
to Wilson for drugs if he was not available. On one occasion, when
Wilson short-changed a customer, Dawson made up the difference.
There was also evidence of wire transfers from Dawson to Wilson.
Evidence of a conspiratorial agreement is often proven by such cir-
cumstantial evidence. See Burgos, 94 F.3d at 857.

At trial, Leddie Burks was permitted to testify over Wilson's objec-
tion as to a statement made by Dawson. According to Burks, Dawson
was:

         saying stuff like, you know, [Wilson] was like his ace and
         [Wilson], you know, him and [Wilson] took care of each
         other. You know, that -- stuff like when [Wilson] would
         come, [Dawson] didn't have anything to worry about; not so
         much full remarks, it was just like innuendos that all of us
         would know, you know.

(J.A. at 51). The court found that Burks' testimony as to what Daw-
son stated was admissible as a statement made by a co-conspirator.
See Fed. R. Evid. 801(d)(2)(E). When asked to explain that statement,
Burks stated:

         Okay. Like, all right, say, if I would ask [Dawson], so
         what's up with [Wilson]. And then he would say, you know,

                    4
          he's all right, he's my buddy, we look out for each other, he
          helps me, I help him kind of thing.

(J.A. at 52). Wilson contends that these statements were not made in
furtherance of the conspiracy as required under Rule 801(d)(2)(E). To
admit a co-conspirator's statement under this rule, the court must con-
clude that a conspiracy existed, that the declarant and the party
against whom the testimony is sought to be admitted were both
engaged in the conspiracy, and that the statements at issue were made
in the course of and in furtherance of the conspiracy. See United
States v. Neal, 78 F.3d 901, 905 (4th Cir. 1996). We review a court's
decision to admit a co-conspirator's statement for abuse of discretion.
See United States v. Blevins, 960 F.2d 1252, 1255 (4th Cir. 1992).

Burks and Dawson purchased crack cocaine from each other when
their own supply was low. Dawson's statements to Burks explained
Wilson's relationship with Dawson and why Burks could go to Wil-
son in Dawson's absence. Clearly, these statements were made to fur-
ther the goals of the conspiracy. Thus, we find no abuse of discretion.

We affirm Wilson's conviction and sentence. We dispense with
oral argument because the facts and legal contentions are adequately
presented in the materials before the court and argument would not
aid the decisional process.

AFFIRMED

                    5